Citation Nr: 1044017	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-31 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, claimed as right shoulder impingement.

2.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.

3.  Entitlement to service connection for a bilateral hip 
disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder.

5.  Entitlement to service connection for tinea pedis.

6.  Entitlement to an initial disability rating in excess of 30 
percent for depression.  

7.  Entitlement to an initial disability rating in excess of 30 
percent for post concussion migraine headaches.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1998 until April 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.  The Veteran appeared before the undersigned 
Veterans Law Judge at a Board hearing held via videoconference at 
the RO in September 2010.

Although the August 2004 rating decision also decided claims on 
other issues, the Veteran only filed a Notice of Disagreement 
(NOD) with the above listed issues and the noncompensable 
evaluation granted him for his cervical spine disability.  The 
August 2006 decision review officer decision increased the 
Veteran's cervical spine disability rating to 10 percent, which 
met the rating level requested by the Veteran in his April 2006 
NOD.  Additionally, in his September 2010 Board hearing he 
reported that he was no longer pursuing that issue.  As such, the 
10 percent grant was a complete grant of his requested claim.  
The August 2004 rating decision also increased the disability 
rating for the Veteran's service-connected migraines from 10 
percent to 30 percent disabling.  

A June 2010 rating decision also increased the Veteran's 
disability rating for his depressive disorder from 10 percent to 
30 percent disabling and granted service connection for the new 
claim of traumatic brain injury (TBI).  No NOD has been filed in 
regards to the TBI claim and that claim is not currently before 
the Board.

The Veteran has indicated that he was continuing his claims for 
increased ratings for depression and migraine headaches, for 50 
percent disability ratings, as indicated in his April 2006 NOD.  
As such, those claims are before the Board.

The issue of service connection for fibromyalgia has been 
raised by the record, in the statement received by the RO 
in November 2010, but has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Although the 
Veterans Law Judge at the September 2010 stated that the 
Veteran could seek an increased rating for fibromyalgia, 
that statement was in error as the Veteran is not service-
connected for fibromyalgia.  The Veteran was not 
prejudiced by that misstatement as that claim was not then 
on appeal.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

A review of the file reflects that the Veteran filed an informal 
claim of entitlement to a total disability rating based on 
individual unemployability to due service-connected disabilities 
(TDIU) in a VA letter dated in May 2005 received by VA in April 
2006, with a statement from VA psychologist J.G.A. finding that 
the Veteran's psychological difficulties are of such severity 
that he cannot maintain substantial gainful employment.  The 
April 2006 statement from his wife also indicated unemployability 
due in part to his migraines.  The issue of TDIU is considered 
part and parcel of the Veteran's depression and migraines 
increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

Therefore, in accordance with the reasons set forth in the Remand 
portion of this decision below, the issues of entitlement to TDIU 
and service connection for tinea pedis are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 
1998 until April 2004.

2.  On November 8, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the appellant 
that a withdrawal of the appeals for right shoulder disorder, 
bilateral carpal tunnel syndrome, bilateral hip disorder and 
bilateral ankle disorder is requested.

3.  The Veteran's depression is manifested by occupational and 
social impairment with reduced reliability and productivity.  

4.  The Veteran's migraine headaches are manifested by 
prostrating and prolonged attacks productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeals of service connection 
for a right shoulder disorder, bilateral carpal tunnel syndrome, 
bilateral hip disorder and bilateral ankle disorder by the 
appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).



2.  The criteria for a 50 percent evaluation for depression have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9434 (2010).

3.  The criteria for 30 percent evaluation for migraine headaches 
have been met, to the extent of 50 percent and no higher.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 
8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn the appeals relating to a right 
shoulder disorder, bilateral carpal tunnel syndrome, a bilateral 
hip disorder and a bilateral ankle disorder and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeals for a right shoulder disorder, bilateral 
carpal tunnel syndrome, a bilateral hip disorder and a bilateral 
ankle disorder and they are dismissed.

Duty to Notify and Assist
 
The appeals for depression and migraine headaches arise from 
disagreements with the initial evaluations following the grants 
of service connection for those disabilities.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, have been obtained.  38 U.S.C.A. 
§ 5103A.  VA has associated with the claims folder the service 
treatment records and post-service treatment.  He was also 
afforded formal VA examinations.  Although Social Security 
Administration records have not been associated with the claims 
file, the Veteran's most recent VA examinations are more recent 
and provide more current findings.  As such, the Veteran is not 
prejudiced by that failure.

Applicable Law 
 
Disability evaluations are determined by evaluating the extent to 
which a veteran's service connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings can be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, are 
to be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  One exception to this general 
rule, however, is the anti-pyramiding provision of 38 C.F.R. § 
4.14, which states that evaluation of the "same disability" or 
the "same manifestation" under various diagnoses is to be 
avoided.  The Board notes that the Veteran is also service-
connected for TBI.  Depression and migraine headaches have 
symptomatology associated therewith, that appear to be impossible 
to separate from a TBI.  However, Diagnostic Code 8045 for 
residuals of a TBI specifically notes that for subjective 
symptoms, VA should "separately evaluate any residual with a 
distinct diagnosis that may be evaluated under another diagnostic 
code, such as migraine headache."  Additionally, for 
emotional/behavioral dysfunction, VA should evaluate "under 
§ 4.130 (Schedule of ratings-mental disorders)."   As such, the 
Veteran should be evaluated separately for his migraine headaches 
and his diagnosed depression.

Depression Claim

In his April 2006 NOD, the Veteran reported that his depression 
warrants a 50 percent disability rating because he has 
occupational and social impairment with reduced reliability and 
productivity.

Regulations pertaining to the criteria for evaluating psychiatric 
disorders, including Diagnostic Code 9434 for depression, 
indicate that a 30 percent disability rating is assigned for a 
mental disorder when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

Under the relevant rating criteria, a 50 percent rating is 
warranted when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped, 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long term 
memory (e.g., retention of only highly learned material, 
forgetting  to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the  ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked  irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene;  difficulty in adapting to stressful circumstances 
(including  work or a work-like setting); and the inability to 
establish and maintain effective relationships.  Id.  



A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: gross 
impairment in thought processes or communication;  persistent 
delusions or hallucinations; grossly inappropriate  behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted the 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
American Psychiatric Association (DMS-IV).  That manual includes 
a Global Assessment of Functioning (GAF) scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness.   Richard v. Brown, 9 
Vet. App. 266, 267 (1996)(citing DSM-IV).   A score of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g. no 
friends, unable to keep a job).  A score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peer or coworkers).  A score of 61 to 70 indicates some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, DC, 
American Psychiatric Association, 1994. 

Service treatment records generally indicate complaints of, or 
treatment for, a psychiatric disorder.  The Veteran received a 
neuropsychological evaluation in June 2002.  The examiner found 
the Veteran's psychological profile on tests of emotional 
functioning to indicate that he is preoccupied with physical 
functioning.  The examiner diagnosed him with malingering as 
manifested by the intentional production of false or exaggerated 
psychological symptoms likely motivated by external incentives.  
The examiner found a marked discrepancy between the Veteran's 
claimed cognitive dysfunction and objective findings.  The 
examiner also noted rule/out undifferentiated somatoform 
disorder, as indicated by physical complaints that cannot be 
explained by a known medical condition that have resulted in 
significant distress and impairment to a degree that is not 
accounted for by his medical history.  

The Veteran received a psychiatry consult in June 2002. The 
examiner diagnosed him with a factitious disorder with combined 
psychological and physical signs and symptoms.  The examiner 
noted that the factitious disorder is the intentional production 
of physical or psychological signs and symptoms in an effort to 
assume a "sick" role, which is contrasted from an 
undifferentiated somatoform disorder, where the signs and 
symptoms are not intentional.  The examiner found him to be 
awake, alert, and oriented to all three spheres, with fluent 
speech and a broadly reactive and appropriate affect.  The 
Veteran reported that his mood was "not too bad" and his 
thought content was devoid of suicidal or homicidal ideation or 
intent.  The examiner found no evidence of hallucination or 
delusions and his memory was grossly intact on clinical 
examination; insight into his condition was fair and his judgment 
was not impaired.  

The Veteran received a medical board examination in June 2003 and 
the examiner found him to be psychiatrically normal.  

An October 15, 2003 memorandum noted that the Veteran's had been 
seen for Outpatient Behavioral Services initially on October 11, 
2002 and subsequently diagnosed with depression due to general 
medical condition and received biofeedback treatment until May 
2003.  The note indicated that the Veteran had also been 
diagnosed with adjustment disorder with depressed mood.  

Prior to his separation, he underwent a VA examination in 
December 2003.  The Veteran reported that he has had symptoms of 
depression since fall 2000, but had not sought any treatment 
until 2002.  He indicated that he had an irritable mood, symptoms 
of depression, and was taking medication.  He denied suicidal 
thought, but felt hopeless and helpless form time to time.  He 
reported that he had difficulty with concentration and memory, 
but the examiner found his concentration to appear to be quite 
normal.  

The December 2003 VA examiner found him to have good personal 
hygiene with articulated, logical and normal speech.  The 
examiner noted that his behavior was appropriate and that he 
reported that he felt okay.  The examiner described his affect as 
appropriate and thought processes to be logical and goal 
oriented.  He denied suicidal or homicidal thoughts, as well as, 
hallucinations and delusional thoughts.  The examiner found his 
insight, judgment and impulse control to be fair, with no 
impairment of abstract thinking or evidence of obsessive or 
ritualistic behavior.  The examiner diagnosed him with depressive 
disorder, not otherwise specified and provided a GAF score of 65.  

VA medical records generally indicate complaints of, or treatment 
for, a psychiatric disorder, including depression.  An October 
15, 2004 VA outpatient treatment record noted that the Veteran's 
affect was normal; he had good eye contact and no apparent 
thought disorder.

The Veteran received a VA psychology consult in October 2004.  
The Veteran complained of chronic pain all over his body.  The 
examiner found him to be oriented to person, place, time and 
situation, with no evidence of formal thought disorder.  He 
denied hallucinations and paranoid ideations.  The examiner found 
his memory to appear intact and mood appropriate.  The Veteran 
reported being depressed due to his medical problems.  The 
examiner noted that he had impairment in the three vegetative 
functions related to depression.  The Veteran reported mild-
moderate memory and concentration problems and lethargy, but 
denied homicidal and suicidal ideation.  The examiner saw no 
behaviorally signs of depression during the interview.  

In October 2004, the Veteran reported that he was not an anxious 
or nervous person, but the examiner noted some mild behavioral 
signs of anxiety present during the interview, primarily in 
fidgetiness, trembling hands and strained voice.  He reported 
being "quick tempered" and angry compared to how he was 
previously.  The examiner's general impression was of a 
moderately depressed person with severe chronic pain, who was 
somewhat anxious, was attempting to minimize his problems and put 
a "positive spin" on events in his life, and had a propensity 
to channel his emotional problems to physical concerns.  The 
examiner noted that the Veteran had psychiatric diagnoses of 
chronic pain disorder associated with both psychological factors 
and a general medical condition and major depressive episode, 
recurrent, moderate; and PTSD needed to be ruled out.

A December 30, 2004 VA mental health note indicated that the 
Veteran was pleasant, with normal speech, behavior, hygiene and 
eye contact, but had some apathy of affect, though he was less 
depressed.  The examiner diagnosed him with depression secondary 
to post concussive syndrome.  

A January 26, 2005 VA mental health note noted that the Veteran 
had psychiatric diagnoses of chronic pain disorder associated 
with both psychological factors and a general medical condition; 
major depressive episode, recurrent, moderate; and rule out 
chronic post-traumatic stress disorder.  The Veteran reported 
increased anger and frustration from not being able to do things 
that he used to do.

In a March 28, 2005 VA mental health note, the Veteran reported 
having violent thoughts, non-specific to people, and wanting to 
break things.  He reported that he found it easy to cry and had 
mood swings.  He reported poor concentration and memory; he had 
no history of mania or psychosis.  The examiner found him to have 
sticky behavior typically assessed with neuro syndromes and to be 
pleasant with normal speech, behavior, hygiene and eye contact, 
but with some apathy of affect, though less depressed.  The 
examiner found his affect to be more engaging, blunted and 
processes less ambivalent, but vague and content appropriate.  
The examiner diagnosed him with depression secondary to post 
concussive syndrome.  

In a May 24, 2005 VA letter, psychologist J.G.A. found the 
Veteran to be currently unemployed due to severe chronic pain, 
anxiety and depression, the latter of which was caused by his 
chronic pain.  The examiner noted that the Veteran held 
psychiatric diagnoses of chronic pain disorder associated with 
both psychological factors and a general medical condition and 
major depressive episode, recurrent, moderate; he also had a 
diagnosis of cognitive disorder based on memory testing.  The 
examiner opined that the Veteran's psychological difficulties 
(pain, depression, anxiety and memory impairment) were of such 
severity that he cannot maintain substantial gainful employment 
at the present time or the foreseeable future and is for all 
intents and purposes totally and permanently disabled.  

A September 2005 VA mental health note indicated that the 
Veteran's wife reported that he was unable to maintain 
substantial gainful employment.

A December 2009 VA letter noted that the Veteran was not working 
due to severe pain, anxiety, and depression, which the examiner 
noted caused significant impairment in his cognitive and 
interpersonal functioning, including severely impaired 
concentration and memory.  The examiner found that his depression 
and anxiety precluded his interacting with others for any 
significant exchange, and that his judgment was negatively 
affected by his pain, anxiety, depression, and medication.  The 
examiner noted that the Veteran's psychiatric disorders were of 
such severity that he cannot maintain substantial gainful 
employment at the present time and for the foreseeable future and 
that for all intents and purposes he was totally and permanently 
disabled.

A January 13, 2010 VA mental health note reported that the 
Veteran was alert and oriented, with appropriate eye contact.  
The examiner found him casually dressed and groomed and to be 
very pleasant and cooperative.  The examiner noted his mood to be 
normothymic and affect congruent to subject, full in range; his 
thoughts were linear and attention and concentration intact.  The 
examiner found his memory and judgment to be intact, his speech 
to be normal, and that he had no evidence of psychotic processes 
and no suicidal or homicidal ideation.  

The Veteran received a VA examination in February 2010.  The 
Veteran claimed that following his January 2002 in-service 
accident he received a concussion and was unconscious for 24 
hours and had lost memory for a while.  He reported that his 
concentration is poor due to pain, his short term/long term 
memory is impaired, and his sleep is poor, with nightmares.  He 
reported flashbacks and intrusive thoughts at times during the 
day about his accident.  He claimed to feel hypervigilant in 
crowds and that he or his family could be harmed by someone.  He 
claimed to have low energy due to lack of sleep and to have 
constant symptoms affecting his total daily function, resulting 
in his feeling confused.  He claimed to no longer being sociable, 
that he had trouble with depression, and that he did not feel 
motivated to complete tasks.  He reported that he had not been 
employed since leaving service.  

During the February 2010 VA examination, the Veteran reported 
that his mental disorder caused major changes in his daily 
activities, including that he has not been able to work and has 
been unemployed for 6 years.  He attended church and was 
encouraged to go on vacations.  

The February 2010 VA examiner found the Veteran's orientation to 
be within normal limits and his behavior, appearance, and hygiene 
to be appropriate.  The examiner noted his affect and mood to 
show mood swings ranging from normal to depressed; depressed mood 
occurred as often as 3-4 times a day.  The examiner noted 
impaired impulse control, some unprovoked irritability and 
periods of violence that affected motivation.  The Veteran 
reported that his injuries caused him to not want to do anything 
and affected his mood.  He also reported moderate memory loss and 
pain from injuries and depression; his mood swings ranged from 
normal to depressed and lasted 3-4 days a week for several hours.  
He claimed to not be motivated and to have no memory of his 
accident.  

The February 2010 VA examiner noted that communication and speech 
were within normal limits, though the Veteran had significant 
problems with impaired attention and focus.  The Veteran had 
panic attacks more than once a week and had signs of 
suspiciousness, though he denied delusions and hallucinations.  
The examiner observed no delusions or hallucinations and found an 
absence of obsessional rituals and suicidal and homicidal 
ideation.



The February 2010 VA examiner found thought processes to be 
impaired; the Veteran had problems reading and had confusion and 
slowness of thought, including sometimes forgetting simple 
instructions and having no clue what a person was saying.  The 
examiner noted judgment was impaired, though abstract thinking 
was normal.  The examiner also noted mild moderate memory 
impairment.

The February 2010 VA examiner found objective evidence of mild 
impairment of memory, attention, concentration and/or executive 
functions resulting in mild functional impairment.  The Veteran's 
judgment was also moderately impaired and his social interaction 
was occasional inappropriate; he had a tendency to turn away from 
people and be antisocial and throw out inappropriate comments.  
The examiner noted him to be occasionally disoriented to person 
and place; he would also be irritable, lack motivation, and have 
verbal aggression and moodiness.  The examiner was able to 
communicate and comprehend by spoken and written language.  The 
examiner provided a diagnosis of depressive disorder and assigned 
a GAF of 53.  

The February 2010 VA examiner noted that he was able to manage 
his benefit payments.  The examiner noted that the Veteran had 
difficulty establishing and maintaining effective work/school and 
social relationships because although his business has done well, 
it was due to his wife.  The examiner found the best description 
of his currently psychiatric impairment to be psychiatric 
symptoms cause occupational and social impairment with occasional 
decrease in work efficiency and intermittent inability to perform 
occupational tasks, although generally the person is functioning 
satisfactorily with routine behavior, self-care and normal 
conversation.  The examiner noted symptoms of depressed mood, 
anxiety, suspiciousness, panic attacks weekly or less, chronic 
sleep impairment, mild memory loss and disturbance of motivation 
and mood.  The examiner also noted he had difficulty 
understanding complex commands because he is forgetful and finds 
it difficult to maintain attention in processes unless he is 
interested in it.  The examiner found him to not appear to pose 
any threat of danger or injury to self or others.  

An April 15, 2010 VA mental health note noted that the Veteran 
reported that he was very busy at that time.  The examiner found 
him alert and oriented times 3, with normal rate, tone, and 
volume of speech.  The examiner found his mood to be euthymic and 
affect congruent with mood.  The examiner noted that his thought 
process was logical and goal directed, his insight was fair, and 
judgment was intact.  The Veteran denied delusions and 
hallucinations, as well as, suicidal and homicidal ideation.  The 
examiner diagnosed him with rule out PTSD, major depressive 
disorder secondary to general medical condition and anxiety 
disorder.  The examiner found a GAF of 40.

A July 29, 2010 VA mental health note indicated that the Veteran 
reported sleeping well and that his mood was good that day; his 
energy varied and concentration and memory were "okay" half the 
time and good when not in pain.  The Veteran denied 
hallucinations and suicidal and homicidal ideation.  The examiner 
noted that he was working on his Master's Degree and has 
completed 2 courses and received grades of A's.  The examiner 
found the Veteran to be neatly groomed and dressed and to be 
oriented times three.  The examiner noted his speech to be of 
normal rate, tone, and volume, his mood to be euthymic, and his 
affect congruent with mood.  The examiner found his thought 
process to be logical and goal oriented, and his judgment, 
associations, and insight to be intact. The examiner diagnosed 
him with rule out PTSD, major depressive disorder secondary to 
general medical condition and anxiety disorder with a GAF of 40.  

The Veteran's wife, K.S., provided a lay statement in April 2006.  
She reported that the Veteran has memory problems, was frustrated 
over his lack of ability to take care of his family, and was 
discouraged.  

The Veteran also provided hearing evidence indicating that he had 
problems maintaining focus and being motivated.  He also noted 
forgetting things and being depressed.  



The February 2010 VA examiner only found occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent inability to perform occupational tasks, which would 
be indicative of a 30 percent disability rating .  However, upon 
consideration of all the evidence in conjunction with the 
applicable laws and regulations, the Board affords the Veteran 
the benefit of the doubt.  In so doing, the Board finds that the 
severity of his depression is commensurate with the criteria of 
occupational and social impairment with reduced reliability and 
productivity for a 50 percent rating.

Although the Veteran does not have a flattened affect or speech 
problems the record does indicate that he has difficulty 
understanding complex commands, due to his forgetfulness, as 
noted by his February 2010 VA examiner.  That examiner also noted 
that he had panic attacks on at least a weekly level.  The record 
also indicates that he also has disturbances of motivation and 
mood.   Additionally, his GAF scores have ranged with a lower 
level of 40, indicating major impairment in several areas such as 
work or school, family relations, judgment thinking or mood.  A 
December 2009 VA letter noted that the Veteran's depression and 
anxiety precluded his interacting with others for any significant 
exchange

As noted on his April 2006 NOD, a 50 percent disability rating 
was the rating requested by the Veteran.  Thus, the grant of a 50 
percent disability rating is a complete grant of his appeal.

The Board does note that a 70 percent evaluation is not 
applicable, as his depression does not indicate occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  The 
Veteran has repeatedly denied suicidal ideation.  VA examiners 
have repeatedly found him to not have obsessional rituals and to 
have logical speech.  Additionally, although he has reported 
impaired impulse control, it does not rise to a level of 
unprovoked irritability with periods of violence and he does not 
neglect his personal appearance and hygiene.  He also has a good 
relationship with his family, indicating an ability to establish 
and maintain effective relationships.  Additionally, although the 
Veteran's GAF score does indicate lower functioning levels, as 
noted, the rest of the Veteran's symptomatology does not indicate 
problems with judgment, thinking or mood.  Furthermore, his GAF 
scores just a few months prior to the low GAF of 40 were 
consistently higher at 53 and 65, indicating much less severe 
symptomatology.

As the evidence is at least at equipoise in regards to the claim, 
the benefit of the doubt rule applies for a disability rating of 
50 percent.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
The Veteran's claim for an increased rating for his service-
connected depression is granted, to the level of 50 percent and 
no higher.  

Migraine Headaches

The Veteran contends, as noted in his April 2006 NOD, that his 
headaches rise to the level of a 50 percent disability rating, as 
he has daily migraines, with at least one prostrating migraine a 
week.  He reported that he has at least 1 day a week when he is 
completely unable to function for several hours or a full day at 
a time due to throbbing pain, dizziness, vision difficulty and 
nausea.

Under Diagnostic Code 8100, migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation.  
Migraine headache disorders with characteristic prostrating 
attacks occurring on an average once a month warrant a 30 percent 
disability evaluation.  A 10 percent evaluation requires 
characteristic prostrating attacks averaging one in two months 
over the last several months.  A noncompensable evaluation is 
assigned for migraine headaches with less frequent attacks.  38 
C.F.R. § 4.124a, Diagnostic Code 8100).  The rating criteria do 
not define "prostrating." 

Service treatment records generally indicate complaints of, or 
treatment for, headaches.  A November 27, 2002 record noted that 
the Veteran had post-concussive syndrome and complained of 
headaches.  A May 2003 record found the Veteran to have post-
traumatic migraine headache and post-concussive syndrome.  

The Veteran received a VA examination prior to his discharge in 
December 2003.  The Veteran reported that he had frequent 
headaches of sharp pressure sensation.  He reported that when his 
headaches occur he would stay in bed; they occurred every two to 
four days and lasted several hours at a time.  The examiner found 
the Veteran to have no objective data to support the diagnosis of 
migraine headaches.

The June 2003 medical board examination found him to be 
neurologically normal, though the Veteran complained of 
headaches.  His physical evaluation board noted that he had 
headaches, due to post-concussion syndrome.

A December 28, 2004 VA neurology resident note  indicated that 
the Veteran reported headaches starting in the frontal or 
occipital areas with photophobia, phonophobia, light or sharp in 
character that spreads to the whole head.  He reported that his 
head would improve following a nap.

A December 30, 2004 VA medical record noted that the Veteran 
reported feeling better overall, but that he still had daily 
headaches.  

In a September 19, 2005 VA mental health note, the Veteran's wife 
reported that the Veteran had problems including almost daily 
headaches.

The Veteran received a VA examination in March 2006.  The Veteran 
reported migraine headaches.  He reported severe headaches with 
photophobia and that following the attacks he would stay in bed 
and was unable to do anything.  The headaches averaged 2 times 
per day, with each attack lasting for 10 hours.  He described 
symptoms occurring intermittently as often as twice a day and 
each lasting for 2 hours.  He noted being able to perform daily 
functions during flare-ups and a decreased ability to work.  He 
claimed the condition resulted in 2 times lost from work per 
week.  

The March 2006 VA examiner noted that an examination of the 
cranial nerves was normal and coordination was within normal 
limits.  The examiner noted that for the VA established diagnosis 
of migraine headaches, there was no change in the diagnosis.  

The Veteran received another VA examination in February 2010.  
The Veteran reported that his headache area throbbed with pain 
and that when headaches occurred, he was able to take care of 
some household chores, but was unable to work.  He reported 
headaches on average 4 times a week, lasting for 72 hours.  He 
noted dizziness occurring 4 times per day and vertigo occurring 2 
times per day. The examiner noted that the Veteran had a post 
concussion syndrome that was a residual of a head injury and 
migraine headaches that were a residual of head injury.  

An April 4, 2010 VA telephone note indicated that the Veteran 
reported that his headaches had been waking him up for the past 
month.  Dr. H. suggested that he get a MRI for his headaches.

The Veteran's wife, K.S., submitted a lay statement in April 
2006.  She reported that the Veteran had migraines and would 
sometimes have to go to the back to lie down.  She noted one 
incident in which the Veteran had a continuous migraine for 3 
days.  

The Veteran has submitted logs of his headaches, indicating 
numerous headaches a week.  

Based on the above evidence, it appears that the Veteran has very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability warranting a 50 percent 
evaluation.  He has consistently reported having headaches 
requiring him to go to bed multiple times a week and being unable 
to work at those times.  Additionally, the evidence of record 
indicates that he has trouble working at his family owned store.  
In October 2010, his wife noted that the Veteran would have to 
take frequent rest breaks due in substantial part to headaches, 
which often included sleeping a couple of hours sleep at the 
store.  The 50 percent disability rating is the maximum available 
for that disability.  A 50 percent disability rating for migraine 
headaches is granted.

Finally, the disabilities do not warrant referral for extra-
schedular consideration.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.   The rating criteria are not inadequate.  Higher 
ratings are available for the service-connected disability of 
depression; however the Veteran simply does not meet those 
criteria.  The Veteran's symptoms of depression are not 
indicative of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood; he does not meet the 
criteria laid out for a higher rating.  In regard to the migraine 
headaches, although the Veteran has been granted the maximum 
rating possible, such a rating includes the criteria of severe 
economic inadaptability.  Therefore, the schedular criteria for 
migraine headaches are adequate for rating purposes.  For either 
depression or migraine headaches, therefore, referral for an 
extra-schedular rating is not implicated in this case.  In any 
case, the Board notes that a claim for total disability rating is 
being considered in the remand.




ORDER

The appeals for service connection for a right shoulder disorder, 
bilateral carpal tunnel syndrome, a bilateral hip disorder, and a 
bilateral ankle disorder are dismissed.

Subject to the provisions governing the award of monetary 
benefits, a 50 percent evaluation for depression, and no higher, 
is granted.

Subject to the provisions governing the award of monetary 
benefits, a 50 percent evaluation for post concussion migraine 
headaches, and no higher, is granted.


REMAND

The Veteran contends that he developed tinea pedis in service and 
has continued to have that disorder since service, which would 
return periodically.

A June 2001 record noted that the Veteran complained of right 
ankle pain and the examiner found him to have mild right ankle 
sprain and athlete's foot.  A July 2002 record found the Veteran 
to have a foot rash, probably tenia pedis.  A December 2003 VA 
examination found the Veteran to not have tinea pedis at that 
time.

The record does not indicate that the Veteran has a current 
diagnosis of tinea pedis.  Numerous VA medical records indicate 
treatment for foot disorder, including a June 2006 record noting 
that the Veteran had a plantar wart that was resolved, but did 
not indicate a diagnosis of tinea pedis.  The April 2006 VA 
podiatry note included an examination of the Veteran's foot, but 
still did not indicate that the Veteran was diagnosed with any 
more than a wart.  A July 2008 VA medical record noted that the 
Veteran complained of a reddened spot on the top of his right 
foot, but no diagnosis was provided at that time.  

However, during the September 2010 Board hearing, the Veteran 
reported that he had tinea pedis in service and that it has 
continued intermittently since his discharge from service.  The 
Veteran is able to report symptoms, but not make causation 
determinations.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).   

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with a veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.
 
There is currently no medical evidence clearly addressing whether 
the Veteran currently continues to have the tinea pedis and 
whether it is due to and has continued since service.  The Board 
finds that a VA examination is warranted to determine whether the 
Veteran currently has a diagnosed chronic bilateral tinea pedis 
that is etiologically related to his service.  

As was briefly noted in the Introduction section of this 
decision, the issue of entitlement to TDIU is raised by the 
record as part and parcel of the Veteran's depression and 
migraines increased rating claims.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  For example the grant of a 50 percent 
disability rating notes that it is indicative of migraines 
productive of severe economic inadaptability and depression with 
occupational and social impairment.  

The evidence of record indicates that the Veteran has been 
partially employed during this time period, though possibly in a 
marginal employment type of unemployment.  Additionally, a July 
2010 VA mental health note indicates that the Veteran is 
currently in school in pursuit of a master's degree.  As the RO 
has not considered the TDIU aspect of this claim under 38 C.F.R. 
§ 4.16, the matter is hereby remanded to the RO for consideration 
thereof in the first instance.  In so doing, the RO may decide to 
pursue further development of the Veteran's employment history, 
or to obtain additional medical evidence or medical opinion, as 
is deemed necessary.

An October 2006 VA letter from a VA psychiatrist is addressed to 
the Social Security Administration (SSA) in regards to his 
migraines and psychiatric treatment.  The record thus indicates 
that the Veteran has applied for SSA benefits, and given the 
Veteran's current claims, these records appear to be especially 
relevant.  As such, VA is obliged to attempt to obtain and 
consider those SSA records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); see also Diorio v. Nicholson, 20 Vet. App. 193, 
199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The Board also notes that VA never provided the Veteran with 
notice consistent with the Veterans Claims Assistance Act of 2000 
(VCAA) in regards to the tinea pedis or TDIU claims.  As provided 
for by the VCAA, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).   As such, the RO/AMC should provide notice 
consistent with the VCAA in regards to those claims.

Accordingly, the case is REMANDED for the following actions:

1.  The RO shall provide the Veteran with 
notice consistent with the VCAA in regards 
to the tinea pedis service connection 
claim and TDIU claim.

2.  The RO shall request, directly from 
the SSA, complete copies of any disability 
determination(s) it has made concerning 
the Veteran, as well as copies of the 
medical records that served as the basis 
for any such decision(s).  All attempts to 
fulfill this development must be 
documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the Veteran must be 
informed in writing.

3.  After any unassociated records, such 
as additional VA medical records, have 
been associated with the claims file, the 
RO shall arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset, and 
etiology of any skin disorder of the feet 
found to be present, including whether the 
Veteran currently has tinea pedis related 
to service.  

The claims folder should be made available 
to and be reviewed by the examiner.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner should opine as to whether it 
is at least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any skin disorder of the 
feet found to be present had its onset in, 
was aggravated by, or is otherwise related 
to service.  

In discussing his/her opinions, the 
examiner shall acknowledge the Veteran's 
lay statements of record relating to the 
onset of the Veteran's disorder, as well 
as the medical evidence of record, 
including service medical records.  The 
rationale for all opinions expressed 
should be provided in a legible report.

4.  After the requested records are 
obtained and a VA examination for tinea 
pedis is obtained, the RO shall consider 
whether the Veteran is entitled to TDIU 
under the provisions of 38 C.F.R. § 4.16.  
In so doing, the RO may decide to pursue 
further development of the Veteran's 
employment history, or to obtain 
additional medical evidence or medical 
opinion, as is deemed necessary.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


